Citation Nr: 0711746	
Decision Date: 04/20/07    Archive Date: 05/01/07

DOCKET NO.  06-10 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a thyroid condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from February 1969 to December 1971.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO), which, denied the veteran's claim 
of entitlement to service connection for a thyroid condition.  
The veteran filed a notice of disagreement (NOD) in regards 
to the September 2005 decision, requesting review by a 
decision review officer (DRO).  The DRO conducted a de novo 
review of the claim and confirmed the RO's findings in a 
March 2006 statement of the case (SOC).  The appeal was 
perfected with the timely submission of the veteran's 
substantive appeal in March 2006.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Board received a request from the veteran that his appeal be 
withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been 
met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent law and regulations

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202 
(2006).  Withdrawal may be made by the veteran or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2006).




Discussion

In a letter to VA dated April 9, 2007, the veteran 
specifically stated that he wished to withdraw his appeal for 
a thyroid condition pending before the Board.  He has not 
since indicated that he wishes the appeal to be reinstated.

The veteran has withdrawn this appeal.  Hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105, the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is therefore dismissed.


ORDER

The appeal is dismissed.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


